DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/21 has been entered.



Response to Amendment

Applicant’s amendments to claims 1, 7, 13 have been considered and are accepted.  The Examiner finds that applicant's amendments do have support in applicant's as-filed disclosure.

Response to Arguments

Applicant’s arguments filed 12/07/2021 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the rejections of the claims under the prior art have been fully considered.  However, those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant's amendment.
Applicant asserts that the as amended independent claims which now recites a registration of the feature amount ‘whenever’ a service is started and the deletion of the feature amount ‘whenever’ the service is stopped requires these steps to be performed ‘every time’ the service is started and stopped.  The Examiner respectfully disagrees.  The word ‘whenever’ may also reasonably be interpreted to mean ‘any time’ something happens, or ‘whatever time’ something happens, even if that something only happens once.  The aforementioned steps are required at whatever time (i.e. once) the service is .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-9, 11, 13-15, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong et al. (US Pat. 9,277,334 B1).

	Regarding claim 1 (currently amended), Wong discloses a personal authentication device comprising (abstract): one or more memories storing instructions; and one or more processors configured to process the instructions to: 
transmit a first acoustic signal to a part of a head of a user (Fig. 5, element 330, col. 13); 
observe a second acoustic signal that is an acoustic signal after the first acoustic signal propagates through the part of the head of the user (Fig. 5, col. 1, line 22; col. 7, lines 4-5, col. 13- The proximity of the speaker to the user's skull causes sound to be transmitted through the skull in response to the transmitted signal. The size and shape of the user's skull has a characteristic frequency response, where the signal transmitted from the speaker is attenuated differently at different frequencies. The attenuated signal is referred to as a calibration signal. The calibration signal is received at the bone conduction microphone (block 340)); 
calculate acoustic characteristics from the first acoustic signal and the second acoustic signal (col. 9, lines 1-4- the system may compare the total power input into the system from the speaker with the total received power to arrive at an attenuation in, e.g., decibels (dB).; 
extract a feature amount related to the user from the acoustic characteristics (col. 9, lines 1-4- the system may compare the total power input into the system from the speaker with the total received power to arrive at an attenuation in, e.g., decibels (dB).);
register the feature amount in a storage means as a first feature amount (Fig. 5, ref. 350, col. 1, lines 44-46; col. 8, lines 43-45- Frequency response characteristics of the calibration signal are saved in device memory to be referenced during the authentication process), whenever a service is started (Figs. 5&6- calibration/authentication process i.e. service); and
identify the user by collating the first feature amount registered in the storage with a second feature amount extracted while the service is executed after the first feature amount is registered (col. 11, lines 24-42- A determination is then made if the authentication signal(s) 208' received at the microphone 136 share(s) the same frequency response characteristics as the calibration signal(s) 208. In other words, a determination is made whether the skull of the user that calibrated the device has the same size and shape as the skull of the user that seeks authentication), wherein the processors further process the instructions to, 
when the user is identified as being identical, transmit the first acoustic signal after a predetermined time (col. 3, lines 8-14; col. 11, line 57 – col. 12, line 5- In another example, the processor transmits the first signal periodically during a computing session such that the second signal is periodically produced in response to the first signal. In this example, the processor also authenticates the user to the device periodically during the computing session in the event that the characteristics of each second signal matches the characteristics of the calibration signal) and
whenever the service is stopped, delete the first feature amount registered from the storage. (col. 10, lines 4-16- recalibration necessary which ends the calibration/authentication process i.e. service is stopped.  Recalibration necessitates overwriting the previous calibration data which equates to deleting the first feature amount registered from the storage)

Regarding claim 2, Wong discloses the personal authentication device according to claim 1, wherein the processors further process the instructions to: provide a service to the user when the user is identified as being identical in the identification. (col. 11, 2nd para.- In the event that there is a match, the user is authenticated and the device is enabled for the user)

(col. 12- If there is not a match that is within an acceptable range of values, the authentication may be performed again, or the user may be prompted to enter a password manually. If authentication is performed by manually entering a password, the calibration may be updated using the new values, but the update may be automatic based on the failure of the sound method.; note- updating calibration would delete previous registered data.)

Regarding claim 5, Wong discloses the personal authentication device according to claim 2, wherein the processors further process the instructions to: detect whether a specified time has passed, when the user is identified as being identical in the identification and it is detected that the specified time has passed, the providing of the service to the user is stopped. (col. 11, line 57-col. 12, line 2- the authentication process is performed periodically such that the user's identity may be checked repeatedly. In one embodiment, the authentication process is performed every thirty seconds. By periodically authenticating the user, the following scenario can be prevented. A user is authenticated for the computing device and initiates in a computing session. The user removes the wearable computing device and an unauthorized user puts on the eyeglasses 102 before the session times out)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 10, 12, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wong and further in view of Miyauchi et al. (US Pub. 20090097386 A1).

	Regarding claim 4, Wong does not specifically teach when the user is not identified as being identical in the identification, emit light in a color different from a color when the user is identified as being identical. Wong does teach that when the user is not identified as being identical in the identification, providing a visual feedback (col. 12, 1st para. - The periodically performed authentication process may determine that the authentication signal 208' does not match the calibration signal 208. The process may include displaying feedback to the user. For instance, rather than immediately identifying the user as unauthenticated and disabling user access to the device, a visual indication of a series of the user's recently recorded "head prints" may be projected by one of the projectors 128, 132 onto an inside surface of one of the lens elements 110, 112. The user may then observe the visual indication)  Wong also teaches the use of LEDs for displaying information (col. 6, last para.)  However, the use of changing LEDs to indicate a user authentication state is notoriously well known and used in the art as evidenced by Miyauchi (see para. 93, 95-96, lighted and extinguished being different colors) and therefore, one skilled in the art would have found it obvious to utilize it in Wong as a simple alternative to achieve this desirable effect. 

Regarding claim 6, Wong does not specifically teach when it is detected that the specified time has passed, emitting light in a color different from a color when the specified time has not passed. However, this concept is known and used in the art as evidenced by Miyauchi (see para. 93, 95-96, lighted and extinguished being different colors) as a way signaling that authentication time has expired and therefore, one skilled in the art would have found it obvious to utilize it in Wong as a simple alternative to achieve this desirable effect. 

	Regarding claims 7-12, the subject matter claimed pertain to method steps that correspond to the system elements of claims 1-6 and thus rejected for the same analysis.  Implementing the system would have necessitated carrying through the method steps as recited.      

Regarding claims 13-18, they merely recite a computer program that when executed, performs the functional steps of method claim 7-12, and thus, rejected for the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A CORUM JR/Examiner, Art Unit 2433           

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433